Citation Nr: 0908310	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-18 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.	Entitlement to service connection for a right knee 
condition.

2.	Entitlement to service connection for a right hip 
condition.

3.	Entitlement to service connection for a right leg 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied service connection for a 
right knee condition, a right hip condition, and a right leg 
condition.

The Veteran appeared at the RO and testified before a 
Decision Review Officer in June 2007 and the undersigned 
Veterans Law Judge in September 2007.  Transcripts from those 
hearings are of record.


FINDINGS OF FACT

1.	The evidence demonstrates that the Veteran's degenerative 
joint disease (DJD) of the right knee and hip developed many 
years after service.

2.	There is no competent medical evidence that relates the 
Veteran's current DJD of the right knee and hip to his period 
of active service or to any disease or injury incurred in or 
aggravated during his active service.  

3.	There is no competent medical evidence showing that the 
Veteran has a right leg disability.




CONCLUSIONS OF LAW

1.	A right knee condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).

2.	A right hip condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).

3.	A right leg condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that: (1) 
informs the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informs the claimant about the information and evidence that 
VA will seek to provide; and (3) informs the claimant about 
the information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, the RO sent correspondence in August 2004 and March 
2006; a rating decision in December 2004; and a statement of 
the case in April 2006.  Those documents discussed specific 
evidence, particular legal requirements applicable to the 
claims, evidence considered, pertinent laws and regulations, 
and reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect of 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims 
by the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the appellant, and 
any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the June 2007 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

According to the National Personnel Records Center (NPRC), 
the Veteran's service records are presumed to have been 
destroyed in a fire in 1973.  In such a situation, the Board 
has a heightened duty to assist a claimant in developing his 
claim.  This duty includes the search for alternate medical 
records, as well as a heightened obligation on the Board's 
part to explain its findings and conclusions, and to 
carefully consider resolving reasonable doubt in favor of the 
Veteran.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991). 

Here, VA has made multiple efforts to obtain the Veteran's 
service records.  Each of those requests received a negative 
response.  The appellant was duly informed of the 
unavailability of the records.  VA requested and received 
morning reports from the Veteran's battalion in an effort to 
see whether those records corroborated his contentions.  
Thus, the Board finds that further attempts to locate the 
service records would be futile and VA has satisfied both the 
notice and duty to assist provisions of the law.  
Furthermore, the Board finds that if there is any deficiency 
in the notice to the veteran or the timing of the notice it 
is harmless error.  Overton v. Nicholson, 20 Vet. App. 427 
(2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

During his hearing before the Board in September 2007, the 
Veteran testified that service connection is warranted 
because he currently has problems with his right knee, hip, 
and leg that began in service.  Specifically, he claimed that 
he was involved in a vehicular accident while driving a "20 
ton Lowboy" in the fall of 1955.  He averred that on impact 
he slid under the dash and steering wheel of the truck 
injuring his right knee and hip.  He claimed that he was 
taken to the hospital in Fort Polk, Louisiana, diagnosed with 
a sprained knee and bruised hip, and given pain medication.    

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 
3.303.  Disability which is proximately due to or the result 
of a disease or injury incurred in or aggravated by service 
will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
like arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
Lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The record before the Board contains 
service medical records and post-service medical records, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet. App.143 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence). 

Because no service medical records were available, VA 
requested morning reports for the Veteran's battalion from 
November and December of 1955.  Unfortunately, the available 
records do not show that the Veteran complained of or sought 
treatment for injuries to his right knee, hip, or leg during 
his period of active duty.  

A. Right Knee and Hip Condition

The Veteran underwent a VA general medical examination in 
November 2001.  He reported that he was once treated for 
pneumonia at Fort Carson in 1955.  He also claimed that he 
developed tinnitus from noise exposure in service.  However, 
he did not assert that he had injured his right knee or hip 
in service or complain of any current disability of the right 
knee or hip.   

A VA outpatient treatment record shows that the Veteran 
complained of right knee pain in April 2004.  He reported 
that he had had pain, occasional swelling, and locking and 
popping in his knee for approximately 50 years that had 
gotten worse in the last month.  X-rays of the Veteran's 
right knee and hip showed degenerative osteoarthritic 
changes.  He was subsequently diagnosed with DJD of the right 
knee and hip. 

The Veteran underwent a VA orthopedics consult in April 2005 
after a meniscal tear was found in his right knee.  He 
reported that his right knee condition was the result of an 
injury while on active duty.  However, the VA physician did 
not opine about the origin of the Veteran's meniscus tear, or 
his DJD of the right knee and hip. 

After a thorough review of the record, the Board finds that 
service connection for a right knee and hip condition is not 
warranted.  There is no showing that the Veteran was 
diagnosed with arthritis within the applicable presumptive 
period following his separation from service.  38 C.F.R. 
§ 3.309.  Further, the record does not indicate that there is 
a link between the Veteran's current DJD of the right knee 
and hip and his period of active duty.  

The first record showing that the Veteran sought treatment 
for problems with his right knee and hip is dated April 2004, 
almost 48 years following separation from service.  In view 
of the lengthy period without evidence of treatment, there is 
no evidence of continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Additionally, prior to filing this claim 
in March 2004, the Veteran did not mention any in-service 
injuries or otherwise indicate that he had problems with his 
right hip and knee that began service.  Moreover, none of the 
Veteran's treating physicians related his conditions to a car 
accident, trauma of any kind, or his period of service.  

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The Board, however, finds that 
the Veteran's reported history of continued right knee and 
hip problems since active service is inconsistent with the 
other evidence of record.  Post-service evidence does not 
reflect complaints of or treatment for conditions of the 
right knee and hip for approximately 48 years following 
active service.  Therefore, the Board finds that the 
Veteran's contentions have less probative value on the issue 
of continuity.

The Board has considered the Veteran's statements and 
testimony regarding the etiology of his conditions.  The 
Veteran is competent to report symptoms because this requires 
only personal knowledge, not medical expertise, as it comes 
to him through his senses.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, as a lay person, he is not competent to 
offer opinions on medical diagnosis or causation.  Thus, the 
Board may not accept the Veteran's unsupported lay 
speculation with regard to medical issues.  Moray v. Brown, 5 
Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).  

Accordingly, the Board concludes that the preponderance of 
the competent and probative medical evidence of record is 
against a finding that the Veteran's right knee and hip 
disabilities had their onset in service or preexisted service 
and were permanently worsened therein.  Therefore, the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

B. Right Leg Condition

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992). 

Here, the competent medical evidence does not show that the 
Veteran has a right leg condition.  As mentioned above, the 
medical evidence shows that the Veteran has DJD of the right 
knee and hip.  However, he has not complained of, been 
treated for, or diagnosed with any pathology of the right 
leg.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability.  Without a pathology to which the 
symptoms can be attributed, there is no basis upon which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  

The Board recognizes the Veteran's contentions that he should 
be service connected for a right leg condition.  As a 
layperson, however, he is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis of medical 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experiences.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that he 
currently has a disability.

In sum, there can be no valid claim in the absence of proof 
of a present disability.  Rabideau v. Derwinski, 2 Vet. App. 
141 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
The record here does not contain evidence that demonstrates 
that the Veteran currently has a right leg condition.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim and service 
connection must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee condition is denied.

Service connection for a right hip condition is denied.

Service connection for a right leg condition is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


